Citation Nr: 0921147	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-37 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, 
claimed as a result of exposure to herbicides.

2.  Entitlement to service connection for cancer of the vocal 
cords. 

3.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from May 1966 
to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for cancer of 
the vocal cords, thyroid cancer claimed as due to herbicide 
exposure, and which awarded service connection for PTSD and 
assigned a 10 percent rating effective August 11, 2005.

In an October 2007 rating decision, the RO increased the 
rating to 30 percent for the Veteran's service-connected 
PTSD, effective August 11, 2005.  The issue of entitlement to 
a higher disability evaluation for PTSD remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Veteran did not request any hearing in his 
substantive appeal received in November 2007, in May 2009, 
the Board received a written request from the Veteran to 
testify at a video conference Board hearing to be held at the 
RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Therefore, additional action is 
required in this case.  Since the RO schedules 
videoconference hearings, a remand of this matter to the RO 
is required.

Finally, the Board notes that the October 2007 rating 
decision that increased the Veteran's rating for service-
connected PTSD to 30 percent only contains the two rating 
pages, but does not include the narrative portion of the 
decision.  The RO should ensure that the complete October 
2007 rating decision is associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the complete 
October 2007 rating decision, which 
increased the rating for the Veteran's 
service-connected PTSD to 30 percent, is 
associated with the claims file.

2.  The Veteran should be scheduled for a 
video conference Board hearing with a 
Veterans Law Judge at the RO as soon as it 
may be feasible.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




